IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
M]SSOULA DIVISION

TOM MCGOVERN,
Plaintiff,
vs. ORDER

TOM WOODS, CHERIE BILODEAU,
and CONNIE WINNER,

Defendants.

 

 

JAN 3 4 2019

C/e,k
D- . ' U,S
,,,',,§s'"¢¢ orM§°urrs
soula Diyi;;gna
n

CV 16-00089-M-DLC-JTJ

United States Magistrate Judge John Johnston entered his F indings and

Recommendations on November 27, 2018, recommending PlaintiH` Tom

McGovem’s (“McGovern”) action against all Defendants should be dismissed

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure to

prosecute. (Doc. 34 at 4.)

McGovem did not object to the Findings and Recommendations; therefore,

he has waived his right to de novo review thereof 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

Um`ted States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Nzomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “defmite and firm conviction that a mistake has been committed.” United
States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

While acknowledging this Court has the power to dismiss a case sua sponte,
Judge Johnston noted dismissal is a harsh penalty and should only be imposed in
extreme circumstances (Doc. 34 at 2 citing Henderson v. Duncan, 779 F.2d 1421,
1423 (9th Cir. 1986); Fed.R.Civ.P. 41(b); Fredik v. Bonzelet, 963 F.2d 1258, 1260
(9th Cir. 1992).) Judge Johnston evaluated five factors prior to determining that
dismissing McGovem’s action was the appropriate recommendation: (1) the
public’s interest in expeditious resolution of litigation; (2) the court’s need to
manage its docket; (3) the risk of prejudice to the defendants/respondents; (4) the
availability of less drastic alternatives; and (5) the public policy favoring
disposition of cases on the merits. (Doc. 34 at 2 citing Pagtalunan v. Galaza, 291
F.3d 639 (9th Cir. 2002) (citation omitted).) Judge Johnston found that factors 1
through 4 favored dismissal of the action, and factor 5 weighed against dismissal.
Upon balancing these factors and in light of McGovem’s failure to comply with
the Court’s orders, Judge Johnston found dismissal of the action was proper. This
Court reviews Judge Johnston’s F indings and Recommendations for clear error.

Finding no clear error,

IT IS ORDERED that Judge Johnston’s Findings and Recommendations
(Doc. 34) are ADOPTED IN FULL. This matter is DISMISSED and all pending
motions are terminated

IT IS FURTI-[ER ORDERED that the Clerk of Court is directed to close the
matter and enter judgment pursuant to Rule 58 of the F ederal Rules of Civil
Procedure, and all pending motions are terminated

IT IS FURTHER ORDERED that the Clerk of Court is directed to have the
docket reflect that the Court certifies that any appeal of this decision will not be
taken in good faith pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate
Procedure.

DATED this 214-ih day of January, 2019.

{\ %M/M

Dana L. Christensen, Chief Judge
United States District Court

